DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019 was in compliance with the provisions of 37 CFR 1.97, except the Foreign Patent Document KR101412200B1 that fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Note: As a courtesy and for applicant’s convenience the foreign patent documents and machine translations of the non-English documents KR101412200B1, JP07222350A and KR1020120033619A have been attached to the current Office Action.  These references have also been listed on the attached notice of references cited (PTO-892).

Specification
The disclosure is objected to because of the following informalities: 
[0021] line 9, “while drilling. comprise”, should be change to - - while drilling, comprise - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6, 9 – 12, 14, 16, and 19 – 20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Underwood (US 2002/0024783 A1) (IDS Record).

With regard to claim 1, Underwood teaches a power system (102 – Fig. 1B) comprising: 

a voltage controller (126 – Fig. 1B) connected to the surface high voltage power supply (step-up transformer) that sends commands to the surface high voltage power supply (step-up transformer) to control an output voltage (claim 3, lines 6-11) of the surface high voltage power supply (step-up transformer) ([0021] lines 1-7); 
one or more power cables (128 – Fig. 1B) attached to the surface high voltage power supply (step-up transformer); 
a downhole tool (104 – Fig. 1B) connected to the one or more power cables (128 – Fig. 1B) at an end opposite of the surface high voltage power supply (step-up transformer); and 
a dynamic clamp circuit (120 – Fig. 1B) connected to the surface high voltage power supply (step-up transformer).
With regard to claim 2, Underwood teaches all the limitations of claim 1, and further teaches the voltage controller (126 – Fig. 1B) is configured to sense the output voltage of the surface high voltage power supply (Abstract, lines 1-8).
With regard to claim 3, Underwood teaches all the limitations of claim 1, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is connected to the voltage controller (126 – Fig. 1B).
With regard to claim 4, Underwood teaches all the limitations of claim 3, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is configured to create a setpoint above the output voltage ([0023] lines 1-7, wherein the setpoint above the output voltage is voltage spikes or overvoltages).
With regard to claim 6, Underwood teaches all the limitations of claim 1, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is configured to absorb excess energy from the surface high voltage power supply ([0016] lines 1-9, the absorb excess energy is implicit).
With regard to claim 9, Underwood teaches all the limitations of claim 1, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is further connected to the one or more power cables (112 – Fig. 1B).
With regard to claim 10, Underwood teaches all the limitations of claim 1, and further teaches the voltage controller (126 – Fig. 1B) is configured to alter the commands to the surface high voltage power supply (step-up transformer) based at least in part on the output voltage ([0022] lines 1-9, [0023] lines 1-16 ).
With regard to claim 11, Underwood teaches a method for controlling voltage in a power system (102 – Fig. 1B) comprising: 
sending a command from a voltage controller (126 – Fig. 1B) to a high voltage power supply (step-up transformer) ([0021] lines 1-7, the step-up transformer is not shown); 
producing a voltage output from the high voltage power supply (step-up transformer) based at least in part on the command (claim 3, lines 6-11); 
distributing the voltage output from the high voltage power supply (step-up transformer) to a downhole tool (104 – Fig. 1B) with one or more power cables (128 – Fig. 1B); 
creating a setpoint with the dynamic clamp circuit (120 – Fig. 1B) based at least in part on the command ([0023] lines 1-7);
activating the dynamic clamp circuit (120 – Fig. 1B) when the output voltage is higher than the setpoint ([0023] lines 1-7, wherein the setpoint above the output voltage is voltage spikes or overvoltages); 
and absorbing excess energy from the high voltage power supply (step-up transformer) with the dynamic clamp circuit (120 – Fig. 1B) ([0016] lines 1-9, the absorb excess energy is implicit).
With regard to claim 12, Underwood teaches all the limitations of claim 11, and further teaches sensing the voltage output with the voltage controller (126 – Fig. 1B) (Abstract, lines 1-8).
With regard to claim 14, Underwood teaches all the limitations of claim 11, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is connected to the voltage controller (126 – Fig. 1B).
With regard to claim 16, Underwood teaches all the limitations of claim 11, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is connected to the voltage controller (126 – Fig. 1B), the one or more power cables (112 – Fig. 1B), and the high voltage power supply (step-up transformer).
With regard to claim 19, Underwood teaches all the limitations of claim 11, and further teaches connecting the dynamic clamp circuit (120 – Fig. 1B) to a power system (102 – Fig. 1B).
With regard to claim 20, Underwood teaches all the limitations of claim 11, and further teaches the dynamic clamp circuit (120 – Fig. 1B) is deployed on surface (Surface – Fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 – 8 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 2002/0024783 A1) (IDS Record) in view of Taherian (US 9,347,277 B2).

With regard to claim 7, Underwood teaches all the limitations of claim 1, and further teaches the one or more power cables (112 – Fig. 1B), but do not expressly teach that the one or more power cables are placed in a wireline.
Taherian teaches the one or more power cables are placed in a wireline (col. 1, lines 21-24).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Underwood, to be placed in a wireline, as taught by Taherian, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art and provide additional mechanical protection to the electrical cables.
With regard to claim 8, Underwood teaches all the limitations of claim 1, and further teaches the one or more power cables (112 – Fig. 1B), but do not expressly teach that the one or more power cables are placed in a drill string.
Taherian teaches the one or more power cables are placed in a drill string (Claim 1, lines 7-11).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Underwood, to be placed in a drill string, as taught by Taherian, 
With regard to claim 17, Underwood teaches all the limitations of claim 11, and further teaches the one or more power cables (112 – Fig. 1B), but do not expressly teach that the one or more power cables are placed in a wireline.
Taherian teaches the one or more power cables are placed in a wireline (col. 1, lines 21-24).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Underwood, to be placed in a wireline, as taught by Taherian, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art and provide additional mechanical protection to the electrical cables.
With regard to claim 18, Underwood teaches all the limitations of claim 11, and further teaches the one or more power cables (112 – Fig. 1B), but do not expressly teach that the one or more power cables are placed in a drill string.
Taherian teaches the one or more power cables are placed in a drill string (Claim 1, lines 7-11).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Underwood, to be placed in a drill string, as taught by Taherian, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art and provide additional mechanical protection to the electrical cables.

Claim(s) 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 2002/0024783 A1) (IDS Record) in view of Krabbenborg (US 2019/0131871 A1).

With regard to claim 5, Underwood teaches all the limitations of claim 4, but do not expressly teach the dynamic clamp circuit is configured to alter the setpoint based at least in part on the output voltage.
Krabbenborg teaches the dynamic clamp circuit (1974 – Fig. 19) is configured to alter the setpoint based at least in part on the output voltage (Abstract, lines 1-19).

With regard to claim 13, Underwood teaches all the limitations of claim 12, and but do not expressly teach adjusting the command based at least in part on the voltage output with the voltage controller.
Krabbenborg teaches adjusting the command based at least in part on the voltage output with the voltage controller (1136 – Fig. 19) (Abstract, lines 1-19).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the voltage controller of Underwood, to adjust the command based at least in part on the voltage output with the voltage controller, as taught by Krabbenborg, in order to prevent or reduce drift of the voltage controller control ([0009] lines 1-8).
With regard to claim 15, Underwood teaches all the limitations of claim 14, and but do not expressly teach adjusting the setpoint with the dynamic clamp circuit based at least in part on the command.
Krabbenborg teaches adjusting the setpoint with the dynamic clamp circuit (1974 – Fig. 19) based at least in part on the command (Abstract, lines 1-19).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the dynamic clamp of Underwood, to adjust the setpoint based at least in part on the command, as taught by Krabbenborg, in order to prevent or reduce drift of the voltage controller control ([0009] lines 1-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836